Fourth Court of Appeals
                               San Antonio, Texas
                                    January 11, 2019

                                  No. 04-18-00740-CV

                        IN THE INTEREST OF D.S., A CHILD,

                From the 37th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017-PA-02168
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER


      The State’s Motion to Extend Time to File Brief is hereby GRANTED.




                                                _________________________________
                                                Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of January, 2019.



                                                ___________________________________
                                                KEITH E. HOTTLE,
                                                Clerk of Court